SUMMARY OPINION
POPOVICH, Chief Judge.
FACTS
B.R.H. was adjudicated delinquent for attempting to sexually assault a 13-year-old girl, Minn.Stat. §§ 609.344(c), 609.17, subd. 1 (1982). The victim testified that while walking with appellant and her brother in a park in Stillwater, Minnesota, appellant hit her on her back. Her brother then grabbed her and started removing her shorts and underwear while appellant held her down. Appellant pulled up her top and fondled her breasts and touched her in the vaginal area while her brother watched. Appellant removed his pants, got on top of her and attempted to have intercourse. The juvenile court found the allegations in the petition were true and correct and found appellant to be delinquent. Following denial of a new trial motion, appellant appealed.
DECISION
1. While there was conflicting testimony from the various witnesses, there is ample evidence to support the court’s finding of delinquency. In re Welfare of A.B.L., 358 N.W.2d 417, 420 (Minn.Ct.App.1984). Credibility is for the factfinder. Our review of the record indicates sufficient support for the trial court’s decision.
2. There is no merit to appellant’s contention that the court abused its discretion and failed to make sufficient findings in compliance with Minn.R.Juv.P. 27.06.
Affirmed.